IN THE SUPREME COURT OF THE STATE OF DELAWARE

PHILIPPE BUHANNIC and                   §
PATRICK BUHANNIC,                       §
                                        §   No. 433, 2018
       Defendants Below,                §
       Appellants,                      §   Court Below—Court of Chancery
                                        §   of the State of Delaware
       v.                               §
                                        §   C.A. No. 10164
MORRIS, NICHOLS, ARSHT &                §
TUNNELL LLP,                            §
                                        §
       Non-party Below,                 §
       Appellee.                        §

                           Submitted: December 14, 2018
                           Decided: February 15, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                      ORDER

      After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed. In this appeal, the appellants,

Philippe Buhannic and Patrick Buhannic, argue that the Court of Chancery failed to

give them access to certain documents that were in the files of their former law firm,

appellee Morris, Nichols, Arsht & Tunnell LLP. On appeal, Morris Nichols does not

challenge the production ordered by the Court of Chancery. Thus, the only issue on

appeal is whether the Buhannics are correct in contending that the Court of Chancery

erred by excluding certain documents from the production it ordered. Because this is

the only issue on appeal, we do not address whether the Court of Chancery was correct
to order production as broad as it did and to reject Morris Nichols’ arguments in favor

of the end-product approach, which excludes a lawyer’s internal work product from the

documents that must be produced to a former client upon request. Instead, we address

the only issue presented to us and find that for the reasons the Court of Chancery gave,

it was proper to deny access to the documents the Buhannics seek on appeal.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery is AFFIRMED.

                                               BY THE COURT:


                                               /s/ Karen L. Valihura
                                               Justice




                                           2